Title: To George Washington from Nehemiah Hubbard, 21 November 1782
From: Hubbard, Nehemiah
To: Washington, George


                  
                     Sir
                     New Windsor Novr 21st 1782.
                  
                  I Received your Excellencys Letter of yesterday on the subject of hard Bread, as we had none on hand, it was out of my power to give an immediate Answer, have this day been to West Point, and have taken the most effectual measures to have it Baked seasonably, we shall have fifteen thousand weight at that place on the Twenty eighth of this inst. & fifteen Hundred weight more at same time at this Place,  the Bakers will continue the making of hard Bread if your Excellency shall think best.  I have the Honor to be with sentiments of Esteem and Regard Your Excellencys Obedt Hume Servt
                  
                     N. Hubbard
                     
                  
               